DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.

Claims Status
	Claims 1, 9, 12, 13, and 16 are amended.  Claims 2-5 and 15 were cancelled.  Claims 1, 6-14, and 16 are now pending.

Response to Arguments
The objection to claim 1 is withdrawn in view of the amendment to the claim.  The objection to claim 15 is withdrawn in view of the cancellation of the claim.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claim of claims 1 and 6-16 are withdrawn in view of the amendment to claim 1 and explanation on pages 6-7 of the response.
Applicant’s arguments, see pg. 8, filed 10/23/2020, with respect to claims 1 and 6-16 have been fully considered and are persuasive.  The 35 USC 101 rejections are withdrawn. 

Allowable Subject Matter
Claim 1, 6-14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art of record teaches a method of testing an infant aged from 0-6 month where targets are shifted on a computer screen and computer tracks points and instants of contact the infant makes with the screen relative to the displayed targets and determines at least one of several claimed success parameters related to the points and instants of contact.  The following references were deemed relevant to the claimed invention.
Reichow et al. (US 2010/0216104) which teaches a vision cognition and coordination testing and training system.  Fig. 9 shows a flow diagram of an exemplary test.  A touch sensitive display device displays an indicia (920) at a first time and location.  Input is received by the system at a second time and location by the user being tested (930).  The time difference between the second and first time is determined as well as the distance between the first and second locations.  Both are recorded.  A score is calculated that “may take into account a variety of information beyond simply the time elapsed and the distance” (thus this implies that these two parameters themselves are also calculated scores) (see [0035]).    Thus, Reichow differs in that the target is not shifted, but the success parameter also includes calculating a distance and duration (although not between two targets).  An additional difference between Reichow and the instant application is that Reichow’s test is not meant for infants.    

Kaula et al. (US 2014/0066802) teaches a cognition and usability aptitude evaluation for clinicians.  One test is shown in Fig. 7A and 7B where targets are shown all at once and the user is commanded to touch a particular point (such as the lower right corner).  A score is calculated based on how close the user was to the indicated location (see [0058] – [0059]).  Kaula, like the above references, do not indicate applying such a test to infants.
Sereno et al. (listed in IDS) teaches a touch sensitive system and method for cognitive and behavioral testing and evaluation.  In Fig. 2, Sereno shows a test panel that is displayed on a touch screen.  The user begins with their finger touching the middle of the screen.  Four boxes surrounding this point are highlighted randomly and the user must touch the highlighted box as fast as possible.  The system tracks the number of incorrect responses and adds additional test until the user reaches a 48 correct responses ([0043]).  A time elapsed between the display of a target (i.e. highlighting a target) and touching the highlighted target is recorded.  Thus, the tests and parameters recorded are similar but not the same.  No suggestion is made to modify these tests to arrive at the method of claim 1.  The test is also not directed to the infants.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claim 1, 6-14, and 16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791